ACCEPTED
                                                                             05-16-01494-cr
                                                                  FIFTH COURT OF APPEALS
                                                                            DALLAS, TEXAS
                                                                          3/27/2018 4:10 PM
                                                                                 LISA MATZ
                                                                                     CLERK


                           GEORGE R. CONKEY
                           ATTORNEY AT LAW
                        4347 W. NORTHWEST HWY.             FILED IN
                              SUITE 130, #132       5th COURT OF APPEALS
                                                         DALLAS, TEXAS
                           DALLAS, TEXAS 75220
                                                    03/27/2018 4:10:47 PM
                               (214) 358-4494
                                                           LISA MATZ
                                                             Clerk


                            March 27, 2018

Sent via e-file

Lisa Matz, Clerk of the Court
Court of Appeals
Fifth District of Texas at Dallas
George L. Allen Sr. Courts Building
600 Commerce St., Second Floor
Dallas, Texas 75202-4658

Re:   No. 05-16-01494-CR
      Trial Court No. F15-75578-R
      Jermaine John Scott v. The State of Texas

Dear Madam Clerk:

       This letter is to certify pursuant to Rule 48.4 that I
sent notification to the above defendant by certified mail
return receipt requested at his last known address of his right
to file a pro se petition for discretionary review under Rule 68
on March 8, 2018. Attached please find copy of the letter and
return receipt.


                                      Yours very truly,

                                      /s/ George R. Conkey
                                      GEORGE R. CONKEY

Enclosure: Return Receipt, letter.